PRITCHARD, Circuit Judge
(concurring)-. I am of opinion that the question whether a rule of property in South Carolina decisive of this case was established prior to 1868 is balanced in doubt; therefore in pursuance of the principle announced by the Supreme Court of the United States in the case of Kuhn v. Fairmount Coal Company, 215 U. S. 349, 30 Sup. Ct. 140, 54 L. Ed. 228, I concur in following the decision of the Supreme Court of South Carolina in the case of Steele v. Smith, 84 S. C. 464, 66 S. E. 200, 29 L. R. A. (N. S.) 939.